Title: Patrick Gibson to Thomas Jefferson, 7 December 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir  Richmond 7th Decr 1814
            I presented to Doctor Brockenborough who return’d the day before yesterday, Mr John Harvie’s note enclosed in yours of the 21st Ulto, he regrets that it was not sooner forwarded, as just before leaving town he remitted to Mr Harvie, all the funds he had in his hands about £1000. he informs me that he is not certain of receiving any money on Mr H’s account until the 1st of March next, but that if he can collect any either on Mr H’s or his own account sooner he will take up the note, be pleased to say if I shall retain or return it to you
            I have not yet been able to obtain the money from O. Philpots for the 4 Hhds Tobo sold him in 1812—altho suit was brought immediately. I am inform’d he has property but it is difficult getting at it—Some Sales of prime Tobacco have been made as high as $8—
            With great respect I am Your Ob ServtPatrick Gibson
          
          
            Flour $4 dull—
          
        